DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on3/19/2020. 
Claims 1-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 
            In the instant case (Step 1), claims 1-6 are directed toward a process, claims 7-12 are directed toward a product, and claims 13-18 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving, by a historical decisions and opinions data store, decisions and opinions that have been communicated, propagated and/or otherwise espoused by a first entity, receiving, by an influencer data store, a plurality of influencer data sets, with each influencer data set including information indicative of opinions expressed by a respectively corresponding influencer, performing, by reverse chain engine, reverse chaining using the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, and predicting, by a prediction engine, a likely future decision of the first entity using output of the reverse chaining operation (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving, by a historical decisions and opinions data store, decisions and opinions that have been communicated, propagated and/or otherwise espoused by a first entity, receiving, by an influencer data store, a plurality of influencer data sets, by reverse chain engine, using the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, and by a prediction engine” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, computer program product (CPP) comprising: a set of storage device(s); and 
In addition, dependent claims 2-6, 8-12, and 14-18 further narrow the abstract idea and dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 additionally recite “communicates a plurality of outputs in human understandable form and format; and displaying the dashboard display of a display device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-6; System claims 13-18; and Product claims 7-12 recite a computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, computer program product (CPP) comprising: a set 
In addition, claims 2-6, 8-12, and 14-18 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 additionally recite “communicates a plurality of outputs in human understandable form and format; and displaying the dashboard display of a display device” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2013/0166540 A1) in view of Abels et al. (US 2009/0112786 A1).

Regarding Claim 13: Ganesh et al. teach a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations (See Figure 1, Figure 3, Figure 7, and Paragraphs 0041-0042): 
receiving, by a historical decisions and opinions data store, decisions and opinions that have been communicated, propagated and/or otherwise espoused by a first entity 210”, Figure 4, Paragraph 0022 – “the user may provide other inputs along with the keywords (step 110) … the content corresponding to the user inputs is fetched from the selected social network databases (step 130)”, Paragraph 0029, Paragraph 0033, and claim 18);
receiving, by an influencer data store, a plurality of influencer data sets, with each influencer data set including information indicative of opinions expressed by a respectively corresponding influencer (See Figure 1, Figure 2 – “220”, Figure 4, Paragraph 0022 – “the content corresponding to the user inputs is fetched from the selected social network databases (step 130)”, Paragraph 0033, and claim 18) 
performing, by “analysis” engine, “analysis” using the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets (See Figure 1, Figure 2, Paragraph 0021, Paragraph 0023 – “The fetched content is analyzed based on the factors such as repost count of a content by the other participants, number of comments posted against a content, matching keyword count in every fetched content, time at which the content is posted, and the like (step 150)”, Paragraph 0024, Paragraph 0035, and claim 18); 
and predicting, by a prediction engine, a likely future decision of the first entity using output of the “analysis” operation (See Figure 1, Figure 2, Paragraph 0024, Paragraph 0025 – “reports can be generated which may include the details (metadata and activity information) of the key influencers and the relevant content (correspond to the keyword provided by the user) created/cited/presented by the key influencers (step 190)”, Paragraph 0028, and claim 18).  

the rules and actions may be reasoned using forward chaining or backward chaining … backward chaining engine searches the rules until it finds one which has a then clause that matches a desired goal”, Paragraph 0030 – “displays to the user an action list of actions recommended to run to correct the problem”, and Paragraph 0031).
The teachings of Ganesh et al. and Abels et al. are related because both are analyzing user inputs to make determinations about business actions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the social media influencer analysis system of Ganesh et al. to incorporate the backwards chaining of Abels et al. in order to better see how influencers affect actions of users, thereby allowing system to prevent problems from occurring.

Regarding Claim 14: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein first entity is a human individual (See Figure 1, Figure 2, Figure 4, Paragraph 0022 – “the user may provide other inputs along with the keywords (step 110)”, Paragraph 0029, Paragraph 0033, and claim 18).  

Regarding Claim 15: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein the computer code further includes data and instructions for causing the processor(s) to perform the following operation(s): identifying, by machine logic, a plurality of influencers; and for each given influencer of the plurality The fetched content is analyzed based on the factors such as repost count of a content by the other participants, number of comments posted against a content, matching keyword count in every fetched content, time at which the content is posted, and the like (step 150)”, Paragraph 0024 – “the actual key influencers are determined after evaluating parameters associated with the probable key influencers (step 170)”, Paragraph 0025 – “reports can be generated which may include the details (metadata and activity information) of the key influencers and the relevant content (correspond to the keyword provided by the user) created/cited/presented by the key influencers (step 190)”, Paragraph 0035, and claim 18).  

Regarding Claim 16: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. do not specifically disclose the following. However, Abels et al. further teach wherein the computer code further includes data and instructions for causing the processor(s) to perform the following operation(s): taking a corrective action based, at least in part, upon the likely future decision of the first entity (See Figure 2, Figure 4, Figure 6, Paragraph 0022 – “the rules and actions may be reasoned using forward chaining or backward chaining … backward chaining engine searches the rules until it finds one which has a then clause that matches a desired goal”, Paragraph 0030 – “displays to the user an action list of actions recommended to run to correct the problem”, and Paragraph 0031).  


Regarding Claim 17: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein the computer code further includes data and instructions for causing the processor(s) to perform the following operation(s): assembling a dashboard display set including information indicative of a dashboard display that communicates a plurality of outputs in human understandable form and format; and displaying the dashboard display of a display device (See Figure 1, Figure 2, Figure 5, Figure 6, Paragraph 0024, Paragraph 0025 – “reports can be generated which may include the details (metadata and activity information) of the key influencers and the relevant content (correspond to the keyword provided by the user) created/cited/presented by the key influencers (step 190)”, Paragraph 0028, Paragraph 0040, and claim 18).  

Regarding Claim 18: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein the first entity is a corporate executive (See Figure 1, Figure 2 – “210”, Figure 4, Paragraph 0022 – “the user may provide other inputs along with the keywords (step 110) … the content corresponding to the user inputs is fetched from the selected social network databases (step 130)”, Paragraph 0029, Paragraph 0033, claim 18, and the Examiner notes that the user can be a corporate executive).

Regarding Claims 1-12: Claims 1-12 recite limitations already addressed by the rejections of claims 13-18 above; therefore the same rejections apply.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683